          Case 1:20-cv-00916-JD Document 27 Filed 05/24/21 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE



Michael Cohen

     v.                                   Civil No. 20-cv-916-JD
                                          Opinion No. 2021 DNH 087
Robert L. Quinn,
Commissioner, New Hampshire
Department of Safety


                                  O R D E R

     Michael Cohen brought claims under 42 U.S.C. § 1983 against

Robert L. Quinn, Commissioner of the New Hampshire Department of

Safety, that arose from a traffic stop for a suspended license.

The court granted Quinn’s motion to dismiss on the grounds that

the claims against him in his official capacity are barred by

the Eleventh Amendment and that Cohen’s allegations failed to

state a claim against Quinn in his individual capacity.

Judgment has been entered against Cohen, and the case is closed.

     Cohen now moves for reconsideration, pursuant to Federal

Rule of Civil Procedure 59(e), of the order dismissing his

claims.     He also moves for leave to file an amended complaint.

Quinn objects to both motions.


I.   Motion for Reconsideration

     The purpose of Rule 59(e) “is to allow the court to correct

or amend a judgment in the event of any manifest errors of law
       Case 1:20-cv-00916-JD Document 27 Filed 05/24/21 Page 2 of 6



or newly discovered evidence.”      Perrier-Bilbo v. United States,

954 F.3d 413, 435 (1st Cir. 2020).       Reconsideration under Rule

59(e), however, is granted sparingly.       Capron v. Office of

Attorney General of Mass., 944 F.3d 9, 44 (1st Cir. 2019).            A

motion for reconsideration is not a means “to advance arguments

[the party] should have developed prior to judgment, . . . nor

is it a mechanism to regurgitate old arguments previously

considered and rejected.”     Biltcliffe v. CitiMortage, Inc., 772

F.3d 925, 930 (1st Cir. 2014).

    Cohen contends that the court erred in granting Quinn’s

motion to dismiss by failing to properly consider his theory

that Quinn is liable for Cohen’s alleged constitutional injury

based on Quinn’s “overall responsibility for the policies and

procedures” of the NHDOS.     Doc. no. 18, at *2.      Cohen again

relies on Jackson v. Nixon, 747 F.3d 537 (8th Cir. 2014), to

support his theory.    Cohen argues that the court overlooked his

claim that Quinn was liable “for the failure of the New

Hampshire Department of Safety (“NH DOS”) to have, at minimum,

corrected, mitigated or ameliorated Mr. Cohen’s constitutional

harms by waiving his subsequent fees and license revocation, and

terminating his court proceeding.”       Doc. no. 18, at *2.     He also

argues that he alleged sufficient facts to allow the court to




                                    2
         Case 1:20-cv-00916-JD Document 27 Filed 05/24/21 Page 3 of 6



infer that Quinn was liable for misconduct in the way the

suspension notices were processed.1        Doc. no. 18, at *4.

     In support of his motion, Cohen cites the general

supervisory duties of the commissioner in overseeing the NHDOS.

He states that “[t]hose duties make Mr. Quinn responsible for

the failure of NH DOS to ameliorate the notice failure and ‘work

cooperatively to rectify the practices that caused [the

constitutional] violations’ when Mr. Cohen put NH DOS on notice

in August 2019.”     Id. at 3, quoting Jackson, 747 F.3d at 545.

Cohen contends that the court failed to consider the analysis

used in Jackson.

     Contrary to Cohen’s charge, the court considered the

Jackson case and discussed it at length in the prior order.

Doc. no. 16, at *10-*11.       The court in Jackson held that to

support supervisory liability the plaintiff must allege that the

supervisor was directly involved in the policy decision that

caused a constitutional violation and that general supervisory

duties are not enough.      747 F.3d at 545.      The court concluded




     1 As stated in the prior order, Quinn was not the
commissioner when notices were sent to Cohen at the wrong
address about the suspension of his license. Cohen did not
allege that Quinn was involved in any way in sending notices or
in the suspension of Cohen’s license. Although he now has
changed his focus to the NHDOS’s actions after his license was
suspended, he has not shown that Quinn is responsible for those
matters either.

                                      3
         Case 1:20-cv-00916-JD Document 27 Filed 05/24/21 Page 4 of 6



that the plaintiff alleged sufficient facts to support

supervisory liability of the director in Jackson because the

director was directly responsible, by statute, for implementing

the religion-based program that the plaintiff challenged.               747

F.3d at 544-45.     In contrast, the court found that the plaintiff

alleged insufficient facts to support the liability of the

warden because the warden had only general supervisory

authority.    Id. at 545.     Further, as is stated in the prior

order, Cohen did not allege facts to support the theory, based

on Jackson, that he first asserted in his surreply and now

asserts for purposes of reconsideration.2




     2 Cohen, who is represented by counsel, contends that his
allegations are sufficient to state a claim based on the
standard that was used before Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007), held that to avoid dismissal allegations
must state a claim to relief that is plausible. Given the
change in the standard, his arguments are not persuasive.
     He also argues that his allegations are sufficient because
they permit the court to “‘infer the mere possibility of
misconduct.’” Doc. no. 18, at *3 (quoting Gascard v. Franklin
Pierce Univ., 2015 WL 1097485, at *1 (D.N.H. Mar. 11, 2015)).
That quote, however, is taken out of context and misstates the
rule stated in Iqbal and Twombly, as quoted in Gascard. There,
the court held that dismissal under Federal Rule of Civil
Procedure 12(b)(6) is appropriate “‘when the well-pleaded facts
do not permit the court to infer more than the mere possibility
of misconduct.’” Gascard, 2015 WL 1097485, at *3 (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009)). Therefore, if
Cohen’s allegations allow only an inference of the mere
possibility of misconduct, as he represents, then he has not
stated a plausible claim for relief, and dismissal is
appropriate. Id.

                                      4
          Case 1:20-cv-00916-JD Document 27 Filed 05/24/21 Page 5 of 6



      Therefore, Cohen has provided no grounds to support

reconsideration of the court’s order granting Quinn’s motion to

dismiss.



II.   Motion for Leave to Amend

      Cohen has also filed a motion for leave to amend his

complaint.3     After Quinn’s motion to dismiss was granted,

judgment was entered against Cohen.          Cohen’s motion for

reconsideration is denied.        “[O]nce a judgment has been entered,

the district court is without power to entertain any amendments

unless the judgment is set aside.”          Capron v. Office of Attorney

General of Mass., 944 F.3d 9, 44-45 (1st Cir. 2019).

      In support of his motion to amend, Cohen states that he

should be allowed to amend his complaint a second time in order

to name other parties.       He argues that “[t]here is no good

procedural reason to require the Plaintiff to turn around and




      3Cohen previously filed an amended complaint, which was the
pleading addressed by Quinn’s motion to dismiss. Cohen did not
seek leave to amend in response to Quinn’s motion. In his reply
to Quinn’s objection to his motion to amend, Cohen states that
he asked for leave to amend in response to the motion to
dismiss. He did not. In his objection, Cohen stated that he
would request leave to amend if discovery suggested that another
NHDOS official was responsible for the alleged constitutional
violation. Doc. no. 13, ¶ 2. Post judgment, Cohen for the
first time seeks leave to file a second amended complaint, which
he contends is based on the “guidance” in the court’s order
granting the motion to dismiss.

                                       5
         Case 1:20-cv-00916-JD Document 27 Filed 05/24/21 Page 6 of 6



file another Complaint against the properly identified parties

when this action remains extant and can be revised to

incorporate claims against the proper parties.”           Doc. no. 19, at

*3.   Quinn objects to amendment on the ground that it is not

properly before the court because the case is closed.

      Contrary to Cohen’s belief, this action is not “extant”.

Instead, Cohen’s claims were dismissed, and judgment has been

entered against him.      That judgment has not been vacated or set

aside.    In these circumstances, the court lacks authority to

allow Cohen to amend.

      Cohen’s motion for leave to amend is denied.



                                 Conclusion

      For the foregoing reasons, the plaintiff’s motion for

reconsideration (document no. 18) and his motion to amend

(document no. 19) are denied.

      The case remains closed.

      SO ORDERED.



                                    ______________________________
                                    Joseph A. DiClerico, Jr.
                                    United States District Judge
May 24, 2021

cc:   Counsel of record.




                                      6
